DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26 of Paragraph [0027].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. (FP 6.22.06)
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 268 & 242 in Fig 6, 278 in Fig 7, 342 in Fig 7, 356 in Figs 6 & 7, and 378 & 380 in Fig 9 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4): because the following reference character is used to designate two different parts: 362 in Fig 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4. 	The disclosure is objected to because of the following informalities: shim 18 is should read as shim 318 in Paragraph [0049].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the resultant weld joint”.  This limitation is not previously referenced in Claim 1 upon which Claim 5 depends.  Claim 5 further recites the limitation “supporting weld joint” which is not previously referenced in Claim 1 upon which Claim 5 depends.  Also, in Claim 5, “the bonding interface” precedes the recitation of “a bonding interface”.  It is unclear if these are meant to be the same thing.  Claim 6 is rejected for its dependence on Claim 5.
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler (A) (US 2017/0291246 A1).

Regarding Claim 1, Sigler (A) teaches a method of resistance spot welding a workpiece stack-up that includes a steel workpiece and an aluminum workpiece, the method comprising: adhering an aluminum patch to a faying surface of a steel workpiece (Figs. 19 & 22: Element 150 “alloy layer”, Element 14 “steel workpiece”, Element 44 “steel faying surface”; Paragraph [0085]; Paragraph [0099]; Paragraph [0048]: “The steel workpiece 14, moreover, may include a surface layer 38 on one side or both sides (as shown) of the steel substrate 36. In present, the surface layer 38 that overlies the steel substrate 36 may be any of a wide variety of suitable coating compositions. For example, the surface layer 38 may be composed of zinc (galvanized), nickel, a zinc-iron alloy (galvanneal), a zinc-nickel alloy, aluminum, an aluminum-magnesium alloy, an aluminum-zinc alloy, or an aluminum-silicon alloy),
positioning an aluminum workpiece over the aluminum patch and the steel workpiece to assemble a workpiece stack-up in which the aluminum patch is disposed between a faying surface of the aluminum workpiece and the faying surface of the steel workpiece (Figs. 19 & 22: Element 150 “alloy layer”, Element 14 “steel workpiece”, Element 16 “aluminum workpiece”, Elements 40 & 44 “faying surfaces”; Paragraph [0049]: “the aluminum workpiece 12 includes a faying surface 40 and a back surface 42 and, likewise, the steel workpiece 14 includes a faying surface 44 and back surface 46. The faying surfaces 40, 44 of the two workpieces 12, 14 overlap and confront one another through the composite adhesive layer 20 to establish a faying interface 48 within the weld zone 22”)
the workpiece stack-up having a first side and an opposite second side (Fig. 19 & 22: Element 16 “first side”, Element 18 “second side”; Paragraph [0044]: “the workpiece stack-up 10 has a first side 16 and a second side 18 and includes at least the aluminum workpiece 12 and the steel workpiece 14”), 
the first side being provided by an aluminum workpiece surface (Figs 19 & 22: Element 16 “first side”, Element 24 “aluminum workpiece stack-up”; Paragraph [0044]: “The first side 16 of the workpiece stack-up 10 is provided by an aluminum workpiece surface 24”)
and the second side being provided by a steel workpiece surface (Figs 19 & 22: Element 18 “second side”, Element 26 “steel workpiece surface”; Paragraph [0044]: “the second side 18 is provided by steel workpiece surface 26”); 
pressing a weld face of a first welding electrode against the first side of the workpiece stack-up (Fig 22: Element 84 “first weld face”, Element 66 “first welding electrode”, Element 24 “aluminum workpiece surface”; Paragraph [0068]: “the weld face 84 of the first welding electrode 66 (also referred to as the “first weld face 84”) confronts the aluminum workpiece surface 24”)
pressing a weld face of a second welding electrode against the second side of the workpiece stack-up in facial alignment with the weld face of the first welding electrode (Fig 22: Element 98 “second weld face”, Element 68 “second welding electrode”, Element 26 “steel workpiece surface”; Paragraph [0068]: “the weld face 98 of the second welding electrode 68 (also referred to as the “second weld face 98”) confronts the steel workpiece surface 26”)
passing an electric current between the weld face of the first welding electrode and the weld face of the second welding electrode to create a molten aluminum weld pool that penetrates through the aluminum patch and into the aluminum workpiece (Fig 22; Paragraph [0099]),
the molten aluminum weld pool consuming a portion of the aluminum patch to wet an exposed portion of the faying surface of the steel workpiece (Fig 22; Paragraph [0099])
and terminating passage of the electric current so that the molten aluminum weld pool solidifies into a weld joint that bonds the aluminum workpiece to the steel workpiece through the aluminum patch (Fig. 22; Paragraph [0085]; Paragraph [0075]: “the molten aluminum weld pool 108 solidifies into a weld joint 116 that bonds the aluminum and steel workpieces 12, 14 together within the weld zone 22 when the flow of electrical current between the weld faces 84, 98 of the welding electrodes 66, 68 is terminated. The weld joint 116, which is contained within the aluminum workpiece 12 and bonds to the faying surface 44 of the steel workpiece 14, extends from the faying surface 44 of the steel workpiece 14 towards the back surface 42 of the aluminum workpiece 12 to a penetration depth that ranges from 20% to 100% of the thickness 120 of the aluminum workpiece 12”), 
the weld joint establishing a bonding interface with the exposed portion of the faying surface of the steel workpiece (Paragraph [0084]),
and wherein a notch root is created between the aluminum workpiece and the aluminum patch and is displaced away from the faying surface of the steel workpiece (Figs. 19 & 22; Paragraph [0085]; Paragraph [0078] “the annular ring 128 of aluminide particles 110 extends upwards from the weld bond surface 118 either along or inside of the workpiece perimeter surface 122 such that it extends radially inwardly into the aluminum weld nugget 124 from a notch root 134 that surrounds the weld joint 116”).


Regarding Claim 7, Sigler (A) teaches the method set forth in claim 1, wherein an outer exterior surface of the steel workpiece constitutes the steel workpiece surface at the second side of the workpiece stack-up, and wherein an outer exterior surface of the aluminum workpiece constitutes the aluminum workpiece surface at the first side of the workpiece stack-up (Fig 19 & 22: Elements 42 & 46 “back surfaces”, Element 12 “aluminum workpiece”, Element 14 “steel workpiece”).

Regarding Claim 8, Sigler (A) teaches the method set forth in claim 1, wherein the aluminum patch is an aluminum coating, and wherein adhering the aluminum coating to the faying surface of the steel workpiece comprises depositing the aluminum coating onto the faying surface of the steel workpiece (Paragraph [0048]: “The steel workpiece 14, moreover, may include a surface layer 38 on one side or both sides (as shown) of the steel substrate 36. In present, the surface layer 38 that overlies the steel substrate 36 may be any of a wide variety of suitable coating compositions. For example, the surface layer 38 may be composed of zinc (galvanized), nickel, a zinc-iron alloy (galvanneal), a zinc-nickel alloy, aluminum, an aluminum-magnesium alloy, an aluminum-zinc alloy, or an aluminum-silicon alloy”)


Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claims 2-6 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler (A) (US 2017/0291246 A1) in view of Lu (“Process Optimization for Dissimilar Metal Joining of Aluminum to Steel by Ultrasonic Plus Resistance Spot Welding”, Ying Lu et al., Sheet Metal Welding Conference XVIII, Livonia, MI. October 17-18, 2018).

Regarding Claim 2, Sigler (A) teaches the method set forth in claim 1, wherein the aluminum patch is comprised of unalloyed aluminum, an aluminum-manganese alloy, or an aluminum-silicon alloy (Paragraph [0048]: “The steel workpiece 14, moreover, may include a surface layer 38 on one side or both sides (as shown) of the steel substrate 36. In present, the surface layer 38 that overlies the steel substrate 36 may be any of a wide variety of suitable coating compositions. For example, the surface layer 38 may be composed of zinc (galvanized), nickel, a zinc-iron alloy (galvanneal), a zinc-nickel alloy, aluminum, an aluminum-magnesium alloy, an aluminum-zinc alloy, or an aluminum-silicon alloy).
Sigler (A) fails to specifically teach wherein an aluminum-manganese alloy that includes up to 1.8 wt% manganese or an aluminum-silicon alloy that includes up to 15 wt% silicon.
However, Lu teaches wherein the aluminum patch is comprised of unalloyed aluminum, an aluminum-manganese alloy that includes up to 1.8 wt% manganese, or an aluminum-silicon alloy that includes up to 15 wt% silicon (Page 2: Paragraph 2 “Two insert materials were evaluated: 0.4-mm-thick Al alloy AA6061-T6 or 0.3-mm-thick Al alloy AA3003-H14”; both alloys have lower manganese and/or silicon values than claimed per matweb.com).
Sigler (A) discloses several patch configurations and make-ups but does not specifically disclose the exact alloys or metal compositions to be used.  The resistance spot welding method used in Lu does specifically indicate which aluminum alloys are to be used as an insert to mitigate the effects of the resultant intermetallic layer that forms as a result of resistance spot welding aluminum and steel workpieces.  It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the resistance spot welding method of Sigler (A) with the patch composition of Lu in order to better mitigate the creation of a brittle intermetallic layer in the resultant weld.

Regarding Claim 3, Sigler (A) teaches the method set forth in claim 1, wherein the aluminum patch is an aluminum shim that has a first facial surface and an opposed second facial surface (Paragraph [0081]: “the reactive alloy layer can take on a variety of forms including a surface layer that forms part of the steel workpiece 14 or part of a distinct shim that can be interposed between the aluminum workpiece 12 and the steel workpiece 14”).
Sigler (A) does not specifically disclose wherein adhering the aluminum shim to the steel workpiece comprises pre-welding the aluminum shim to the steel workpiece, the pre-welding forming a supporting weld joint that bonds the aluminum shim to the steel workpiece.
However, Lu does teach wherein adhering the aluminum shim to the steel workpiece comprises pre-welding the aluminum shim to the steel workpiece (Fig. 1: “Step 1: Intermediate joint using ultrasonic spot welding”), 
the pre-welding forming a supporting weld joint that bonds the aluminum shim to the steel workpiece (Fig. 1; Page 3: Paragraphs 1 & 2).
Although Sigler (A) does disclose an embodiment that utilizes a rigid shim as an insert in their resistance spot welding method, they do not specifically disclose if that shim is to be pre-welded to the steel workpiece.  Lu does disclose a method of pre-welding an aluminum shim to the steel workpiece to create a supporting weld before undergoing resistance spot welding.  It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the resistance spot welding method of Sigler (A) with the pre-welding method of Lu in order to increase the efficiency of production and ensure proper adhesion of the shim in the stack-up.

Regarding Claim 4, Sigler (A) and Lu teach the method set forth in claim 3.
Lu further teaches wherein the aluminum shim is comprised of unalloyed aluminum, an aluminum-manganese alloy that includes up to 1.8 wt% manganese, or an aluminum-silicon alloy that includes up to 15 wt% silicon (Page 2: Paragraph 2 “Two insert materials were evaluated: 0.4-mm-thick Al alloy AA6061-T6 or 0.3-mm-thick Al alloy AA3003-H14”; both alloys have lower manganese and/or silicon values than claimed per matweb.com).

Regarding Claim 5, Sigler teaches the method set forth in claim 1. 
Sigler (A) fails to teach wherein the molten aluminum weld pool penetrates through the supporting weld joint such that, upon solidifying, the resultant weld joint is surrounded by an unconsumed portion of the supporting weld joint, and wherein the bonding interface established between the weld joint and the exposed portion of the faying surface of the steel workpiece is surrounded by a bonding interface established between the unconsumed portion of the supporting weld joint and the faying surface of the steel workpiece outside of the weld joint.
However, Lu teaches wherein the molten aluminum weld pool penetrates through the supporting weld joint such that, upon solidifying, the resultant weld joint is surrounded by an unconsumed portion of the supporting weld joint, and wherein the bonding interface established between the weld joint and the exposed portion of the faying surface of the steel workpiece is surrounded by a bonding interface established between the unconsumed portion of the supporting weld joint and the faying surface of the steel workpiece outside of the weld joint (Fig 1: “Step 1”, “Step 2”, “Final Joint”; Fig 9; Page 3, Paragraph 3 & 4 “The 1-mm-thick…”; Page 6, Paragraph 2 “Fig 4 shows…”, Page 9, Paragraph 2 “Fig 10 shows…”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the resistance spot welding method of Sigler (A) with the supporting weld method of Lu in order to better adhere the shim to the steel workpiece and better mitigate the growth of a brittle intermetallic layer that forms as a result of resistance spot welding steel and aluminum workpieces.

Regarding Claim 6, Sigler (A) and Lu teach the method set forth in claim 5.
Sigler (A) further teaches wherein a notch root is created between the aluminum shim and the steel workpiece outside of and adjacent to the supporting weld joint (Paragraph [0080]: “the high-temperature aluminide particles 110 congregate into the annular ring 128, they can shield the weld bond surface 118 of the weld joint 116 from cracks that may propagate from the adjacent notch root 134”).

Regarding Claim 10, Sigler (A) teaches a method of resistance spot welding a workpiece stack-up that includes a steel workpiece and an aluminum workpiece, the method comprising: 
positioning an aluminum workpiece over the aluminum shim and the steel workpiece to assemble a workpiece stack-up in which the aluminum shim is disposed between a faying surface of the aluminum workpiece and the faying surface of the steel workpiece (Fig 22: Element 20 “reactive alloy layer”, Element 14 “steel workpiece”, Element 16 “aluminum workpiece”, Elements 40 & 44 “faying surfaces”; Paragraph [0049]: “the aluminum workpiece 12 includes a faying surface 40 and a back surface 42 and, likewise, the steel workpiece 14 includes a faying surface 44 and back surface 46. The faying surfaces 40, 44 of the two workpieces 12, 14 overlap and confront one another”; Paragraph [0081]: “the reactive alloy layer can take on a variety of forms including a surface layer that forms part of the steel workpiece 14 or part of a distinct shim that can be interposed between the aluminum workpiece 12 and the steel workpiece 14”), 
the workpiece stack-up having a first side and an opposite second side (Figs. 22: Element 16 “first side”, Element 18 “second side”; Paragraph [0044]: “the workpiece stack-up 10 has a first side 16 and a second side 18 and includes at least the aluminum workpiece 12 and the steel workpiece 14”), 
the first side being provided by an aluminum workpiece surface and the second side being provided by a steel workpiece surface (Fig. 22: Element 16 “first side”, Element 24 “aluminum workpiece stack-up”, Element 18 “second side”, Element 26 “steel workpiece surface”; Paragraph [0044]: “The first side 16 of the workpiece stack-up 10 is provided by an aluminum workpiece surface 24…the second side 18 is provided by steel workpiece surface 26”);
pressing a weld face of a first welding electrode against the first side of the workpiece stack-up (Fig 22: Element 84 “first weld face”, Element 66 “first welding electrode”, Element 24 “aluminum workpiece surface”; Paragraph [0068]: “the weld face 84 of the first welding electrode 66 (also referred to as the “first weld face 84”) confronts the aluminum workpiece surface 24”); 
pressing a weld face of a second welding electrode against the second side of the workpiece stack-up in facial alignment with the weld face of the first welding electrode (Fig 22: Element 98 “second weld face”, Element 68 “second welding electrode”, Element 26 “steel workpiece surface”; Paragraph [0068]: “the weld face 98 of the second welding electrode 68 (also referred to as the “second weld face 98”) confronts the steel workpiece surface 26”);
passing an electric current between the weld face of the first welding electrode and the weld face of the second welding electrode to create a molten aluminum weld pool that penetrates through the aluminum shim into the aluminum workpiece (Fig 22; Paragraph [0035])
the molten aluminum weld pool consuming the bonding interface to wet an exposed portion of the faying surface of the steel workpiece ( Fig 22; Paragraph [0099])
and terminating passage of the electric current so that the molten aluminum weld pool solidifies into a weld joint that bonds the aluminum workpiece to the steel workpiece through the aluminum shim (Fig. 22; Paragraph [0075]: “the molten aluminum weld pool 108 solidifies into a weld joint 116 that bonds the aluminum and steel workpieces 12, 14 together within the weld zone 22 when the flow of electrical current between the weld faces 84, 98 of the welding electrodes 66, 68 is terminated. The weld joint 116, which is contained within the aluminum workpiece 12 and bonds to the faying surface 44 of the steel workpiece 14, extends from the faying surface 44 of the steel workpiece 14 towards the back surface 42 of the aluminum workpiece 12 to a penetration depth that ranges from 20% to 100% of the thickness 120 of the aluminum workpiece 12”),
the weld joint being surrounded by an unconsumed portion of the supporting weld joint and establishing a bonding interface with the exposed portion of the faying surface of the steel workpiece (Paragraph [0084]), 
and wherein a notch root is created between the aluminum workpiece and the aluminum shim and is displaced away from the faying surface of the steel workpiece (Figs. 19 & 22; Paragraph [0085]; Paragraph [0078] “the annular ring 128 of aluminide particles 110 extends upwards from the weld bond surface 118 either along or inside of the workpiece perimeter surface 122 such that it extends radially inwardly into the aluminum weld nugget 124 from a notch root 134 (FIGS. 15-16) that surrounds the weld joint 116”).
Sigler (A) does not teach wherein pre-welding an aluminum shim to a steel workpiece to form a supporting weld joint within the aluminum shim that establishes a bonding interface with a faying surface of the steel workpiece, or wherein the weld pool penetrates through the aluminum shim within the supporting weld joint and into the aluminum workpiece, or wherein the molten aluminum weld pool consuming a portion of the supporting weld joint, including a portion of the bonding interface of the supporting weld joint.
However, Lu does teach wherein pre-welding an aluminum shim to a steel workpiece to form a supporting weld joint within the aluminum shim that establishes a bonding interface with a faying surface of the steel workpiece (Figs. 1 & 9: “Step 1: Intermediate joint using ultrasonic spot welding (USW)”), 
the weld pool penetrates through the aluminum shim within the supporting weld joint and into the aluminum workpiece (Fig 1: “Step 1”, “Step 2”, “Final Joint”; Fig 9; Page 3, Paragraph 3 & 4 “The 1-mm-thick…”; Page 6, Paragraph 2 “Fig 4 shows…”, Page 9, Paragraph 2 “Fig 10 shows…”), 
the molten aluminum weld pool consuming a portion of the supporting weld joint, including a portion of the bonding interface of the supporting weld joint (Fig 1: “Step 1”, “Step 2”, “Final Joint”; Fig 9; Page 3, Paragraph 3 & 4 “The 1-mm-thick…”; Page 6, Paragraph 2 “Fig 4 shows…”, Page 9, Paragraph 2 “Fig 10 shows…”).
Although Sigler (A) does disclose an embodiment that utilizes a rigid shim as an insert in their resistance spot welding method, they do not specifically disclose if that shim is to be pre-welded to the steel workpiece.  Lu does disclose a method of pre-welding an aluminum shim to the steel workpiece to create a supporting weld before undergoing resistance spot welding.  It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the resistance spot welding method of Sigler (A) with the pre-welding method of Lu in order to increase the efficiency of production and ensure proper adhesion of the shim in the stack-up in order to better mitigate the growth of the brittle intermetallic layer that forms as a result of resistance spot welding aluminum and steel workpieces.
	

Regarding Claim 11, Sigler (A) and Lu teach the method set forth in claim 10, 
Lu Further teaches wherein pre-welding the aluminum shim to the steel workpiece comprises: placing the aluminum shim against the faying surface of the steel workpiece (Fig. 1: “Step 1: Intermediate joint using ultrasonic spot welding (USW)”), 
the aluminum shim having a first facial surface and a second facial surface (Page 2: Paragraph 2 “Two insert materials were evaluated: 0.4-mm-thick Al alloy AA6061-T6 or 0.3-mm-thick Al alloy AA3003-H14”), 
the second facial surface contacting the faying surface of the steel workpiece (Fig. 1: “Step 1: Intermediate joint using ultrasonic spot welding (USW)”); 
pressing a weld face of a first welding electrode against the first facial surface of the aluminum shim; pressing a weld face of a second welding electrode against an outer exterior surface of the steel workpiece in facial alignment with the weld face of the first welding electrode (Fig. 1: “Step 1: Intermediate joint using ultrasonic spot welding (USW)”; Page 2: Paragraphs 1 & 2); 
Lu does not specifically disclose wherein passing an electric current between the weld face of the first welding electrode and the weld face of the second welding electrode and through the steel workpiece and the aluminum shim to create a molten aluminum weld pool within the aluminum shim, the molten aluminum weld pool created within the aluminum shim wetting the faying surface of the steel workpiece; and terminating passage of the electric current to allow the molten aluminum weld pool created within the aluminum shim to solidify into the supporting weld joint.
However, the method disclosed in Lu does use ultrasonic spot welding to pre-weld the aluminum shim to the steel sheet.  Ultrasonic spot welding utilizes localized high-frequency vibrations to generate heat for welding as opposed to resistance spot welding which uses electrical resistance to generate heat.  Both ultrasonic and resistance spot welding are both localized fusion welding techniques and can be used to reach the same objective with workpiece material and dimensions considered.  Lu utilized ultrasonic spot welding for the pre-weld because it utilizes a fraction of the energy as resistance spot welding for similar welds.  Lu also teaches utilizing resistance spot welding for the creation of the primary joint which could also be used to create the intermediate joint as opposed to ultrasonic spot welding. 
Utilizing the resistance spot welding method of Lu to create the supporting weld joint teaches wherein passing an electric current between the weld face of the first welding electrode and the weld face of the second welding electrode and through the steel workpiece and the aluminum shim to create a molten aluminum weld pool within the aluminum shim, the molten aluminum weld pool created within the aluminum shim wetting the faying surface of the steel workpiece; and terminating passage of the electric current to allow the molten aluminum weld pool created within the aluminum shim to solidify into the supporting weld joint (Fig 1: “Step 1”, “Step 2”, “Final Joint”; Fig 9; Page 3, Paragraph 3 & 4 “The 1-mm-thick…”; Page 6, Paragraph 2 “Fig 4 shows…”, Page 9, Paragraph 2 “Fig 10 shows…”).
It would have been obvious to one skilled in the art at the effective filing date of the invention to substitute the resistance spot welding method that Lu utilizes to create the primary joint formation for the ultrasonic spot welding method Lu uses for the intermediate joint creation in order to decrease production time and increase efficiency of the welding apparatus.

Regarding Claim 12, Sigler (A) and Lu teach the method set forth in claim 10.
Lu further teaches wherein the aluminum shim is comprised of unalloyed aluminum, an aluminum-manganese alloy that includes up to 1.8 wt% manganese, or an aluminum-silicon alloy that includes up to 15 wt% silicon (Page 2: Paragraph 2 “Two insert materials were evaluated: 0.4-mm-thick Al alloy AA6061-T6 or 0.3-mm-thick Al alloy AA3003-H14”; both alloys have lower manganese and/or silicon values than claimed per matweb.com).

Regarding Claim 13, Sigler (A) and Lu teach the method set forth in claim 10.
Sigler (A) further teaches wherein a notch root is created between the aluminum shim and the steel workpiece outside of and adjacent to the supporting weld joint (Figs 19 & 22; Paragraph [0080]: “the high-temperature aluminide particles 110 congregate into the annular ring 128, as shown in FIGS. 14-16, they can shield the weld bond surface 118 of the weld joint 116 from cracks that may propagate from the adjacent notch root 134”).

Regarding Claim 14, Sigler (A) and Lu teach the method set forth in claim 10.
Sigler (A) further teaches wherein an outer exterior surface of the steel workpiece constitutes the steel workpiece surface at the second side of the workpiece stack-up, and wherein an outer exterior surface of the aluminum workpiece constitutes the aluminum workpiece surface at the first side of the workpiece stack-up (Fig 22: Elements 42 & 46 “back surfaces”, Element 12 “aluminum workpiece”, Element 14 “steel workpiece”).


13. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sigler (A) (US 2017/0291246 A1) in view of Sigler (B) (US 2017/0297134 A1).

Regarding Claim 9, Sigler (A) teaches the method set forth in claim 1, wherein the aluminum patch is an aluminum shim that has a first facial surface and an opposed second facial surface (Paragraph [0081]: “the reactive alloy layer can take on a variety of forms including a surface layer that forms part of the steel workpiece 14 or part of a distinct shim that can be interposed between the aluminum workpiece 12 and the steel workpiece 14”), 
Sigler (A) does not teach wherein adhering the aluminum shim to the faying surface of the steel workpiece comprises: applying a curable adhesive layer between the second facial surface of the aluminum shim and the faying surface of the steel workpiece; and thereafter curing the curable adhesive layer to adhesively bond the second facial surface of the aluminum shim to the faying surface of the steel workpiece after terminating passage of the electric current to solidify the molten aluminum weld pool into the weld joint that bonds the aluminum workpiece to the steel workpiece.
However, Sigler (B) does teach wherein adhering the aluminum shim to the faying surface of the steel workpiece comprises: applying a curable adhesive layer between the second facial surface of the aluminum piece and the faying surface of the steel workpiece; and thereafter curing the curable adhesive layer to adhesively bond the second facial surface of the aluminum piece to the faying surface of the steel workpiece after terminating passage of the electric current to solidify the molten aluminum weld pool into the weld joint that bonds the aluminum workpiece to the steel workpiece (Paragraphs [0038] - [0040]).
Although Sigler (B) does not specifically disclose a shim, he does disclose “there is no requirement that multiple aluminum workpieces or the multiple steel workpieces of the workpiece stack-up 10 be identical in terms of composition, thickness, or form” (Paragraph [0039]).  It would have been obvious to one skilled in the art at the effective filing date of the invention to combine the resistance spot welding method of Sigler (A) with the curable adhesive application method of Sigler (B) in order to better mitigate the growth of a brittle Fe-Al intermetallic layer.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G WRIGHT/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761